DETAILED ACTION
Regarding Claims 7, 10, 14, 17, 20-21, 25-26, 28 and 30-32. Cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “module” in claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-13, 15-16, 18-19, 22-24, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “implement the test”, but said limitation is a  genus claim, broadly claiming all possible testing, the scope which goes beyond the original see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim limitation “module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Looking at the original disclosure, the “module” is shown connected to many different devices, but there is no disclosure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 12,16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain, GB 2,280,369 (hereinafter Cain) (cited by the Applicant)

          Regarding Claims 1 and 16. Cain discloses testing a sprinkler system (Abstract), the assembly comprising: testing apparatus (Fig. 1), and a module, wherein the module is linked to the testing apparatus and is operable to: implement the test using the testing apparatus (page 2, lines 13-25); report an outcome of the test (page 3, lines 26-27); and disable activation of a connected fire alarm during the test (page 3, lines 4-6, lines 11-16)

          Regarding Claim 8. Cain discloses pipework that defines a loop, which includes a pipe in which a flow switch or alarm valve is located, and a pump for pumping water through the additional pipework and thus around the loop and over the flow switch or Fig. 1; page 4, lines 19-30)

          Regarding Claim 9. Cain discloses the module is further operable to record the date and/or time of a test of the sprinkler system, and/or to record the outcome of a test of the sprinkler system (page 6, lines 26-28). Lloyd also discloses the module is further operable to record the date and/or time of a test of the sprinkler system, and/or to record the outcome of a test of the sprinkler system (Col. 11, lines 50-58; Col. 13, lines 1-42; Figs. 11-12; Note: the module, hereinafter is interpreted as a testing software)

         Regarding Claim 12. Cain discloses the module further comprises or is connected to a medium for storing data: and/or a communication unit operable to send and/or receive test data and/or control signals to and from a remote system (page 6, lines 26-28)

          Regarding Claim 29. Cain discloses testing a sprinkler system (Abstract), the assembly comprising: testing apparatus (Fig. 1), and a module, wherein the module is linked to the testing apparatus and is operable to: implement the test using the testing apparatus (page 2, lines 13-25); report an outcome of the test (page 3, lines 26-27); and disable activation of a connected fire alarm during the test (page 3, lines 4-6), the master controller instructing the module of an assembly to begin the test, the module of an assembly testing the sprinkler system by operating the testing apparatus (page 6, lines 15-25), and the module reporting the results of the test to the master controller (page 6, lines 26-28)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 11, 13, 15, 18-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cain, GB 2,280,369 in view of Lloyd et al., US Pat No. 5,950,150 (hereinafter Lloyd)

          Regarding Claim 2. Can discloses testing all pressure responsive switches in the the system (page 7, line 3). 

Cain does not explicitly disclose the assembly is for testing that a tamper switch associated with a local zone valve is functioning correctly.

Lloyd discloses testing a sprinkler system, including tamper switches (Col. 5, lines 7-20; Figs. 1-2)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and test that a tamper switch 

          Regarding Claim 3. Lloyd discloses the tamper switch is operable to output a tamper signal in response to the zone valve being moved to the closed position (Col. 16, lines 56-62)

          Regarding Claim 4. Cain discloses the testing apparatus comprises an actuator operable to drive the zone valve between the open and closed positions (page 6, lines 15-25)

          Regarding Claim 5.  Cain discloses the actuator is operable in response to signals from the module (page 6, lines 15-25)

          Regarding Claim 6. Cain does not explicitly disclose the assembly is for testing that a flow switch associated with a local zone valve is functioning correctly.

Lloyd discloses the assembly is for testing that a flow switch is functioning correctly, and or that an alarm valve is functioning correctly (Col. 5, lines 7-20; Figs. 1-2)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and test that a flow switch 

          Regarding Claim 11. Cain does not disclose the module is further operable to archive the outcome of a test

Lloyd discloses the module is further operable to archive the outcome of a test (Col. 12, lines 1-18)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and have the module further operable to archive the outcome of a test, so as to form a complete record of a fire protection system’s performance and reliability.

          Regarding Claim 13. Cain does not disclose the module is connected to a local output device such as a printer for printing the data of a test

Lloyd discloses the module is connected to a local output device such as a printer for printing the data of a test (Col. 12, lines 58-67; Col. 13, lines 1-10)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and have the module 

          Regarding Claim 15. Cain does not disclose the module further comprises a user interface 

Lloyd discloses the module further comprises a user interface (Fig. 1, 24 PC)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and have the module further comprise a user interface, so as to allow user input to control testing, etc.

          Regarding Claim 18. Cain discloses a fire alarm panel for activating a fire alarm in response to a signal from the master controller (page 3, lines 1-4)

          Regarding Claim 19. Cain does not disclose Lloyd each module is linked to the master controller or to the master controller by two paths

Lloyd discloses each module is linked to the master controller or to the master controller by two paths (Fig. 1; Col. 11, lines 20-67)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and have each module linked 

          Regarding Claim 23. Cain does not discloses a local output device connected to the master controller, a communication unit operable to communicate test data to a remote device: and/or a communication unit operable to receive control signals from a remote device (page 2, lines 26-27). 

Lloyd discloses a local output device connected to the master controller, a communication unit operable to communicate test data to a remote device: and/or a communication unit operable to receive control signals from a remote device (page 2, lines 26-27; Fig. 1; Col. 11, lines 20-67; Col. 12, lines 1-67)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lloyd in Cain and have a local output device connected to the master controller, a communication unit operable to communicate test data to a remote device, and/or a communication unit operable to receive control signals from a remote device, so as to successfully relay test results for further analysis.

          Regarding Claim 24. Lloyd disclose the local output device is a printer (Col. 13, lines 1-10)

12.          Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cain, GB 2,280,369 in view of Ikenn, US-PGPUB 2005/0120081 (hereinafter Ikenn)

          Regarding Claim 22. Cain does not disclose the module and/or the master controller is operable to detect when a link between the module and the master controller has been severed 

Ikenn discloses building fire safety control system (Fig. 1; Paragraph [0013]), including detecting when a communication between workstations and server is lost (Paragraph [0032]; [0035]; [0004]-[0005])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Ikenn in Cain and have a master controller operable to detect when a link between the module and the master controller has been severed, so as to maintain at last minimal control and monitoring ability. 

13.          Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cain, GB 2,280,369 in view of Royse et al., US-PGPUB 2012/0291518 (hereinafter Royse)

          Regarding Claim 27. Cain discloses initiating and monitoring from a remote position (page 2, lines 7-12).



Royse discloses user initiating the sprinkler testing (Paragraph [0063])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Royse in Cain and initiate tests at specific time intervals, and/or to initiate particular tests in response to specific user inputs or to vary the initiation schedule of particular tests in response to specific user inputs, that the desire component of the sprinkler component can be tested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865